Citation Nr: 0102951	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-24 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for right ear hearing 
loss.
 
2. Entitlement to service connection for left ear hearing 
loss.

3. Entitlement to service connection for the residuals of a 
postoperative ulcer.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied the veteran's claims of 
entitlement to service connection for right ear hearing loss, 
left ear hearing loss, and the residuals of a post operative 
ulcer. 


REMAND

I. Entitlement to service connection for right and left ear 
hearing loss.

The veteran and his representative contend that service 
connection is warranted for right ear hearing loss, left ear 
hearing loss, and the residuals of a post operative ulcer.  
Generally, applicable law provides that service connection 
will be granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  

The Board notes that, according to the results of a November 
1998 VA audiological examination, the veteran does currently 
suffer from mild to moderate sensorineural hearing loss in 
the right ear, and moderate mixed hearing loss in the left 
ear.  However, the veteran's service medical records do not 
contain any record of the veteran ever having been treated 
for hearing problems.  Further, the report of the veteran's 
entrance examination, dated April 1968, shows that the 
veteran suffered from a preexisting hearing loss in the left 
ear, for which he was given an H-2 profile.

Also, the report of the veteran's separation examination 
dated April 1970 does show that the veteran appeared to have 
increased hearing loss in both his ears over the course of 
service, since the report of the veteran's induction 
examination, dated April 1968, does show hearing loss at a 
lower level in the left ear, and the absence of hearing loss 
in the right ear.  As such, and mindful of its duty to assist 
the veteran, the Board is of the opinion that further 
development is necessary on this issue to determine the 
etiology and severity of the veteran's hearing loss.


II.  Entitlement to service connection for the residuals of a 
postoperative ulcer.

The veteran and his representative also contend that service 
connection is warranted for the residuals of a postoperative 
ulcer.  As noted above, service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated during active duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).

Medical records show that the veteran was diagnosed with a 
stomach ulcer in January 1976, and suffered from several 
bouts of gastritis prior to that time.  Apparently, the 
veteran had his stomach ulcer surgically removed.  However, 
there is no medical evidence of record dated subsequent to 
January 1976 showing that the veteran has been undergoing 
treatment for any residuals of his ulcer, or for any stomach 
condition.  The report of VA examination dated November 1998 
indicated that the veteran complained of epigastric pain once 
every two to three months.  The report of an upper GI series 
also from November 1998 indicated a minor abnormality that 
was possibly the site of the previous surgery.

Although the veteran claimed he was treated in the service 
for stomach problems, there are no such medical records in 
the veteran's claims file.  The report of the veteran's 
separation examination dated April 1970 does not indicate 
that he suffered from any stomach conditions, and the report 
of his medical history also dated April 1970 indicated that 
he reported that he had never suffered from frequent 
indigestion or stomach trouble. 

However, in this regard, the Board notes that recently 
Congress amended 38 U.S.C.A. § 5107 (and amended or added 
other relevant provisions) to reflect that VA has a duty to 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  Such duty includes requesting 
information as described in 38 U.S.C.A. § 5106.  A claim may 
be decided without providing such assistance only when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement, or the record includes 
medical evidence sufficient to adjudicate the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).

As such, mindful of its duty to assist the veteran, the Board 
is of the opinion that further development on this issue is 
also necessary.

As such, this case is REMANDED for the following development:

1. The RO should obtain the names and 
addresses of all recent medical care 
providers who have treated the veteran 
for his hearing loss and residuals of 
a postoperative ulcer.  After securing 
any necessary release(s), the RO 
should obtain any records which have 
not previously been associated with 
the claims folder.  If the search for 
any of the requested records yields 
negative results, that fact should 
clearly be documented in the veteran's 
claim file, and he should be so 
notified.

2. After associating with the claims file 
all medical records received, the 
veteran should be afforded a VA 
audiological examination to determine 
the severity and etiology of his 
hearing loss.  All necessary tests and 
studies should be accomplished, and 
all clinical findings should be set 
forth in detail.  The entire claims 
folder, to include a complete copy of 
this remand, must be made available 
to, and be reviewed by, the examiner.  
The examination report should reflect 
consideration of the veteran's 
documented and reported history.  The 
examiner should offer an opinion, with 
respect to the veteran's hearing loss, 
as to whether it is as least as likely 
as not that any hearing loss the 
veteran currently suffers from is 
related to or aggravated by any 
incident or injury in service  (as 
opposed to any disease or injury that 
occurred outside of service).  
Specific reasons should be given for 
the examiner's opinions.

3. The veteran should also be afforded a 
VA examination to determine the 
severity and etiology of his residuals 
of a postoperative ulcer, if such 
residuals are found.  All necessary 
tests and studies should be 
accomplished, and all clinical 
findings should be set forth in 
detail.  The entire claims folder, to 
include a complete copy of this 
remand, must be made available to, and 
be reviewed by, the examiner.  The 
examination report should reflect 
consideration of the veteran's 
documented and reported history.  The 
examiner should offer an opinion, with 
respect to the veteran's residuals of 
a postoperative ulcer, as to whether 
it is as least as likely as not that 
the residuals the veteran currently 
suffers from, if any, are related to 
any incident or injury in service (as 
opposed to any disease or injury that 
occurred outside of service).  
Specific reasons should be given for 
the examiner's opinions.

4. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

6. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate these 
claims on appeal in light of all 
pertinent evidence and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

7. If any benefit sought on appeal 
remains denied, the RO should furnish 
to the veteran an appropriate 
supplemental statement of the case, 
and afford him the opportunity to 
provide written or other argument in 
response thereto before the claims 
file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




